Citation Nr: 0818232	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

This case is on appeal from an October 2002 rating action of 
the New York, New York, Regional Office (RO).

The veteran served on active duty from May to September 1967 
with periods of active and inactive duty for training.

In March 2006, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2007, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion in December 2007, vacating and 
remanding the case to the Board.  The joint motion will be 
addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties of the joint motion request a VA 
medical opinion and that an attempt be made to 
obtain records regarding physical therapy of the 
veteran beginning "around 2000."  See November 
2007 joint motion at page 10.

There is also some question concerning whether the 
veteran is requesting another hearing in light of a 
January 2008 statement of the veteran's former 
representative. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit and insure that 
the veteran is not requesting another 
hearing before the Board.  Clarification 
from veteran's attorney regarding this 
request for another hearing is requested. 

2.  The RO should assist him in obtaining 
any additional evidence identified, 
including records regarding physical 
therapy he received "beginning around 
2000" (assuming the records received at 
the Board in May 2008 are not those 
records).  See November 2007 joint motion 
at page 10.  Some clarification from the 
veteran's attorney may be needed to 
insure that all records have been 
obtained. 

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo appropriate VA 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

With respect to the left ankle disorder, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability was 
caused by service from May to September 
1967 with periods of active and inactive 
duty for training.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence (to include 
that submitted directly to the Board) and 
legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



